—Appeal from an order of the Family Court of Chemung County (Castellino, J.), entered April 7,1993, which dismissed petitioner’s application, *700in a proceeding pursuant to Family Court Act article 6, for custody of the parties’ children.
In our view, Family Court’s determination awarding joint custody to both parties in this proceeding and physical custody to respondent has a sound and substantial basis in the record and should be upheld. While the change of circumstances asserted in the petition for modification concerned respondent’s alleged excessive use of alcohol, it is notable that, other than petitioner’s testimony, there was no evidence presented at the hearing to substantiate petitioner’s claims. Finally, contrary to petitioner’s arguments, Family Court appropriately applied the best interest standard in awarding custody and took all relevant considerations into account.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, without costs.